Citation Nr: 1342615	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2010, the Veteran testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran's request to reopen a previously denied claim of entitlement to service connection for hypertension was denied in a November 2002 rating decision.  The Veteran did not appeal or submit new and material evidence within one year of notification of the decision.

2.  The evidence received since the November 2002 rating decision, in particular the Veteran's testimony at an August 2010 Board hearing, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  

3.  A diagnosis of hypertension was not "noted" on service entry, the Veteran received a diagnosis of hypertension within months after his service discharge, he served for at least 90 days, and he currently has a diagnosis of hypertension.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the November 2002 rating decision is new and material and the claim of entitlement to service connection for hypertension is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1111, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307(a), 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, service connection for hypertension was originally denied in a December 1972 rating decision, as the RO determined that the Veteran's hypertension preexisted service.  In November 2002, the RO denied the Veteran's request to reopen this claim because new and material evidence had not been received.  The Veteran was informed of the determination and of his right to appeal, but did not appeal or submit new and material evidence within one year of the determination.  Therefore, the decision became final.  
The Board determines that the evidence received since the November 2002 rating decision is new and material.  See Hearing Transcript (Tr.) at 4, 11-12 (Veteran testifying that he was not diagnosed with hypertension prior to service and that a physician informed him that his blood pressure was normal on entry).  The Veteran is competent to report what a physician told him regarding his blood pressure and hypertension, and his statements are also presumed credible for the purposes of reopening the claim.  This testimony is not cumulative or redundant, and this evidence also relates to an unestablished fact needed to establish service connection (i.e., lack of a preexisting diagnosis).  As this new evidence bears directly on an element of the Veteran's claim previously found lacking, reopening the claim is warranted. 

Turning to the merits of the claim, although the Veteran's service treatment records reflect that he had multiple and varied blood pressure readings on entry, see December 6-9, 1971 Service Treatment Records, nowhere on the entrance examination is an actual diagnosis of hypertension "noted," and indeed, despite the various readings, his entrance examination nonetheless indicates that his three day blood pressure examination results were "acceptable."  Moreover, two Medical Officers approved the Veteran's physical fitness for entry to service and affirmed that "no disqualifying defects . . . were noted this date."  See December 1971 Report of Medical Examination for Service Entry.  Accordingly, the Board determines that the presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry").

The record reflects that the Veteran was diagnosed with hypertension in September 1972 and October 1972.  See September & October 1972 VA Treatment Records.  This diagnosis, which was given only a few months post service, falls well within the applicable one-year presumptive period for hypertension.  38 C.F.R. 
§§ 3.307(a), 3.309 (listing hypertension as "chronic" disease subject to presumptive service connection); accord 38 U.S.C.A. §§ 1111, 1112.  Recent medical records also confirm that the Veteran has a current diagnosis of hypertension, see December 2008 VA Treatment Records, and he served for the requisite period of at least 90 days.  See 38 C.F.R. § 3.307(a) (noting that a Veteran must have served "90 days or more" during a war period or after December 31, 1946).  Therefore, with all applicable elements having been satisfied, service connection for hypertension is granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened. 

Service connection for hypertension is granted.





______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


